IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
CIVIL ACTION NO.: 1:18-cv-1046

Hui Minn Lee,
Plaintiff,
VS. Affidavit of Service

Market America, Inc.,
Defendant.

The undersigned, being first duly sworn, deposes and says as follows:

(1) Iam Attorney of Record for the Plaintiff in the above-captioned action.

(2) On March 25, 2019, pursuant to Rule 4 of the Federal Rules of Civil
Procedure, I served a copy of the Plaintiff's Summons, Complaint and Amended Complaint upon
the Defendant, by certified mail, return receipt requested.

(3) Service was completed on March 27, 2019, as shown by the original

domestic return receipt number 7015 0640 0001 4412 7079, attached hereto as Exhibit A.

This the 3rd day of April, 2019.

Gray Newell Thomas, LLP

BY: /s/ Angela Gray
Angela Gray

7 Corporate Center Court, Suite B

Greensboro, NC 27408 ates, Andre: “arks “arter |
fe! : NOTASY PLBLIC

 

   

Li TIL

 

|
SWORN AND SUBSCRIBED Aaa me yj Guiliorg County, NC |
|

this the WEE. day of Anal : , 2019. My ¢ Commission Expires March 12, 2024

A fault My Commission Expires: / Hak / 4 2 a Y

 

Case 1:18-cv-01046-WO-JLW Document 8 Filed 04/03/19 Page 1 of 2
EXHIBIT A

SENDER: COMPLETE THIS SECTION~.

 

= Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can_return the card to you.

@ Aitach this card to the back of the mailpiece,
or on the front if space permits,
1. Article Addressed ta:

Market America, Inc.
c/o Marc Ashley, Registered Agent
a 1302 Pleasant Ridge Road
Greensboro, NC 27409-9415

  

NE

0 9402 3209 7166 3994 03

COMPLETE THIS SECTION ON DELIVERY’
A. Signature

aml] ae ree D Agent
x ee Yee ke he O Addressee
B. Received by (Printed Name) C. Date of Delivery
: >
oe wri ‘ Pew et P 5 ee 22/4

D. Is delivery address different from item 12 LI Yes” F
if YES, enter delivery address below: No

 

 

 

 

 

 

3. Service Type C1 Priority Mail Express®
OQ Adult Signature CO Registered Mail™

O Adult Signature Restricted Delivery (1 Registered Mail Restricted
Certified Mail® Delivery

C1 Certified Mall Resiricted Delivery E] Return Receipt for

 

 

 

 

O Collect on Delivery ; Merchandise ‘ es
2. Article Number (Transfer from service bel 5 Collect oy Restricted Delivery a oe at eee
7015 O640 ooo] “Ue 7O?749 nsured Mail Restricted Delivery Restricted Delivery
———————————— ee = _ _OVer
. PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt

Case 1:18-cv-01046-WO-JLW Document 8 Filed 04/03/19 Page 2 of 2
